UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-20679
                           Summary Calendar


                           FRANCES BURNETT,

                                               Plaintiff-Appellant,


                                VERSUS


                DAN THOMPSON, Individually and in his
      official capacity as an employee of Continental Airlines;
        CONTINENTAL AIRLINES SERVICES, Jointly and Severally,

                                              Defendants-Appellees.




             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-99-CV-4069)
                           February 6, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Frances Burnett appeals the district court’s grant of summary

judgment in favor of her former employer, Continental Airlines

Services (“Continental”), and her former supervisor, Dan Thompson.

Burnett argues that she established a prima facie case for her

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
claims that Continental and Thompson fired her in violation of the

Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 623(a)(1)

(1999), and Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-

2(a)(1) (1994).      We affirm the district court’s ruling because

Burnett has presented no evidence that other employees, who were

not in the protected class, were treated differently under “nearly

identical” circumstances.

                                      I.

     Frances Burnett was fired from her position as a support desk

reservation agent for Continental. Ms. Burnett, who is a fifty-two

year old African American women, claims that Continental fired her

because of her age, race, and gender.

     Continental, however, claims that it had legitimate reasons

for firing her. Ms. Burnett admits that she violated Continental’s

Friends and Family Account Policy on six to eight occasions by

giving    her   fiancé   preferential      treatment.     When   booking   his

reservations,     Burnett    waived       Continental’s    advance   booking

requirements, thereby allowing him to obtain substantially lower

fares than he otherwise would have been able to obtain.              In some

instances, Burnett also allowed her fiancé to upgrade to first

class in violation of Continental’s fare restrictions.                 In an

apparent attempt to mask these waivers as legitimate transactions,

Burnett entered false information into Continental’s reservation

system.    Ms. Burnett also admits that when her supervisor, Dan



                                      2
Thompson,    first       confronted       her       about    a   particular    booking

violation, she denied it. In response to Ms. Burnett’s denial, Mr.

Thompson informed her that he was going to investigate her booking

history.    His investigation revealed not only that Ms. Burnett had

lied to him about that particular violation, but that she had

actually violated Continental’s booking policies on five to seven

other occasions.

       Although    she    admits     to    violating          Continental’s    booking

policies and lying to Mr. Thompson when he first confronted her,

Ms. Burnett argues that Thompson treated her differently than his

white subordinates who violated the same policy.                       Burnett notes

that Danette Hanson, another of Thompson’s subordinates, once gave

Jeff Northington and his spouse a free first-class upgrade.                         The

Northingtons also worked for Continental, but Thompson was not

their supervisor.          Hanson and the Northingtons received only

written    reprimands      and     there       is    no     evidence   that   Thompson

investigated their booking histories.                     There is also no evidence,

however, that either Hanson or the Northingtons lied about their

actions or that any of them had violated the booking policy on

other occasions.

       Burnett    sued    Thompson    and       Continental       in   federal   court

alleging that the defendants violated Title VII and the ADEA by

firing her on the basis of her race, gender, and age.                         She also

sued   Thompson    and     Continental         for    intentional      infliction   of

emotional distress. The district court granted summary judgment to

                                           3
the appellees because it found that Ms. Burnett failed to establish

a prima facie case of discrimination under either act.       The court

also dismissed her emotional distress claim because it found no

competent summary judgment evidence of outrageous conduct on the

part of Thompson or Continental.        Ms. Burnett now appeals the

district court’s summary judgment.

                                  II.

     We review a district court’s grant of summary judgment de

novo.      Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d

164, 167 (5th Cir. 1999); Grimes v. Texas Dep’t of Mental Health &

Mental Retardation, 102 F.3d 137, 139 (5th Cir. 1996).        “Summary

judgment is appropriate when there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of

law.”   Grimes, 102 F.3d at 139 (citing Fed. R. Civ. P. 56(c)).     In

employment discrimination cases, the question is whether a genuine

issue of fact exists as to whether the defendant intentionally

discriminated   against   the   plaintiff.    Id.      Unsubstantiated

assertions are not competent summary judgment evidence.        Chaney,

179 F.3d at 167; Grimes, 102 F.3d at 139.

                                 III.

     Title VII prohibits employers from discriminating against

employees on the basis of race or gender.           42 U.S.C. § 2000e-

2(a)(1). The ADEA proscribes similar treatment on the basis of age.

29 U.S.C. § 623(a)(1); Bauer v. Albemarle Corp., 169 F.3d 962, 966


                                   4
(5th Cir. 1999).       To defeat a motion for summary judgment, a Title

VII or ADEA plaintiff must initially make a prima facie case of

discrimination.       A Title VII plaintiff makes a prima facie case of

race or gender discrimination by showing that: (1) she is a member

of a protected class; (2) she was qualified for the position he

held; (3) she was terminated; and (4) after her termination, the

employer hired a person not of plaintiff’s protected class.                     See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Grimes,

102 F.3d at 140.       An ADEA plaintiff makes a prima facie case of age

discrimination       by     showing    the   same,    except   under   the   fourth

element, the plaintiff must show that she was either                   replaced by

someone outside the protected class, replaced by someone younger,

or otherwise discharged because of her age.                    Bauer, 169 F.3d at

966.

       In work-rule violation cases, however, a Title VII plaintiff

may establish a prima facie case by showing that employees not in

the protected class engaged in similar acts but were not similarly

disciplined.     See Mayberry v. Vought Aircraft Co., 55 F.3d 1086,

1090 (5th Cir. 1995).               Burnett made this disparate-treatment

argument regarding her termination.                  To establish a prima facie

case in this manner, Burnett must show that employees not in the

protected     class    were    treated       differently   under    circumstances

“nearly identical” to hers.             Wyvill v. United Cos. Life Ins. Co.,

212    F.3d   296,    304    (5th     Cir.   2000)    (involving   ADEA   claims);

Mayberry, 55 F.3d at 1090 (involving Title VII claims).

                                             5
      Burnett failed to show that the three other employees who

violated Continental’s booking policy were treated differently

under “nearly identical” circumstances.             Uncontroverted evidence

shows that Hanson and the Northingtons committed a significantly

less severe violation than Burnett did.             First, Burnett violated

the Friends and Family Account Policy on six to eight occasions,

whereas the   other    employees     violated    the    policy   on    only   one

occasion. Second, unlike Burnett, there is no evidence that Hanson

or the Northingtons lied about their violations.                 Third, unlike

Burnett, Hanson did not falsify Continental’s booking records in an

attempt to disguise her wrongdoing.              Finally, while Burnett’s

booking violations resulted in lost revenue for Continental, there

is no evidence that Hanson’s improper upgrade cost the company

anything.

      The fact that Thompson investigated Burnett but not Hanson or

the   Northingtons    does   not   establish    a     prima   facie   case    for

disparate treatment.        First, Thompson was not the supervisor for

either Jeff Northington or his fiancé.              The fact that different

decision-makers disciplined Burnett and the Northingtons supports

the district court’s ruling that the employees were not “nearly

identically” situated.       See Wyvill, 212 F.3d at 305.           Second, the

uncontroverted evidence shows that Thompson decided to investigate

Burnett only after he learned of a violation that she untruthfully

denied.     Burnett   did    not   admit   to   the    violations     until   her

termination meeting, which was after Thompson’s investigation.

                                      6
Thus, because Burnett has presented no evidence that she was

treated differently than other employees under “nearly identical”

circumstances, she has not made a prima facie case for employment

discrimination through disparate treatment.

                                      IV.

     Burnett does not challenge the district court’s ruling with

regard to her intentional infliction of emotional distress claim.

That claim is therefore waived.        Johnson v. Sawyer, 120 F.3d 1307,

1315-16 (5th Cir. 1997).

                                      V.

     Viewing the evidence in the light most favorable to Ms.

Burnett,    we   find   that   she   failed   to   make   a   prima   facie   of

employment discrimination under either the ADEA or Title VII.                 We

therefore affirm the district court’s order entered on May 16,

2001.

AFFIRMED.




                                       7